  8:21-cv-00326-RGK-PRSE Doc # 6 Filed: 09/13/21 Page 1 of 1 - Page ID # 85




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PHYLLIS M. KNIGHT,                                          8:21CV326

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

LACHELLE A. PHILLIPS, and
ARTHUR PHILLIPS,

                    Defendants.


       On August 26, 2021, the court ordered Plaintiff to sign her Complaint (Filing
1) on or before September 10, 2021, or face dismissal of this action. See Filing 4. To
date, Plaintiff has not corrected this technical defect, or taken any other action.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 13th day of September 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
